Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claim 15-21,23-31,33,34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, last line, the phrase ‘via a baseplate’ renders the claim vague as to its exact scope.  That is, it is indefinite as to whether the baseplate is positively included in the claim or is merely inferentially mentioned.  
In claim 25, last line, the phrase ‘via a baseplate’ renders the claim vague as to its exact scope.  That is, it is indefinite as to whether the baseplate is positively included in the claim or is merely inferentially mentioned.  

Claim Rejections - 35 USC § 103
Claim 15-21,23-31,33,34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staunton et al (WO 2009/111142), submitted by applicant, and Jung et al (2010/0268055).
Claim 15 (currently amended): An implantable device comprising: a plurality of grid structures positioned inside a first layer of a substantially electrically nonconductive material, each grid structure including:
a plurality of cells that are electrically connected together, each cell having an electrically conductive contact that is configured for exposure to a spinal cord or a neural structure that is attached to, part of, or comprising a connection to or from the spinal cord via a plurality of first openings in the substantially electrically nonconductive material,  (as mentioned in office action of 8/15/19, see at least figures 2,2a,36,37 of Staunton)

first openings and comprising the substantially electrically nonconductive material, the borders located between the cells and connected to other portions of the substantially electrically nonconductive material that are located at least at edges of the grid structure; (as mentioned in office action of 8/15/19, see at least figures 2,2a,36,37 of Staunton)


a plurality of conductive traces electrically connected to the plurality of grid structures such that each of the grid structures is electrically connected to at least two separate conductive traces, the at least two separate conductive traces being individually selectable by control circuitry (Staunton doesn’t explicitly teach individual selectability.  However, as mentioned in office action of 11/30/20, Jung is considered to teach that the conductive traces or electrode pads in the individual bard structure can be configured such that they each detect or transmit electrical stimuli independently from one another; see at least ¶36.  That which allows such independent control in Jung is considered to be control circuitry.  Such traces being independently selectable from each other, as in Jung, would have been obvious to use with Staunton since it would merely the predictable result of allowing for more control of the stimulation process.) 

wherein the conductive traces are covered by the first layer or a second layer of the
substantially electrically nonconductive material and
wherein the first layer or the second layer of the substantially electrically nonconductive
material includes a plurality of second openings to expose ends of the conductive traces for
connection to the control circuitry via a baseplate. ( second openings that expose the ends of the conductive traces are considered to be taught/obvious  in at least at ¶75 of Staunton which teaches that  terminals are used to connect conductive traces to circuit components.  The circuit components, as explained in ¶73, establish the electrode to supply connections.  There has to be openings in the traces, or it is obvious to have such openings, so that the conductive traces can electrically connect with the circuit components.  The baseplate is not considered to have positive status in the claim. )

a first layer of substantially electrically nonconductive material comprising a plurality of first openings and having a portion that is positionable alongside the spinal cord or a neural structure that is attached, part of, or comprising a connection to or from the spinal cord; (as mentioned in office action of 8/15/19, see at least figures 2,2a,36,37 of Staunton)
and
a body portion having a peripheral portion comprising a plurality of electrodes and a plurality of conductive traces that are positioned beneath the first layer, wherein each electrode includes a grid structure comprising:
(i)    a plurality of cells that are electrically connected together, each cell having an electrically conductive contact that is configured for exposure to the spinal cord or the neural structure via one of the plurality of first openings in the substantially electrically nonconductive material, (as mentioned in office action of 8/15/19, see at least figures 2,2a,36,37 of Staunton)
and
(ii)    a plurality of borders defining the plurality of first openings and comprising the substantially electrically nonconductive material, the borders located between the cells and connected to other portions of the substantially electrically nonconductive material that cover the peripheral portion, (as mentioned in office action of 8/15/19, see at least figures 2,2a,36,37 of Staunton)
 and
wherein the plurality of conductive traces are electrically connected to the plurality of electrodes such that each of the electrodes is electrically connected to at least two separate conductive traces, the at least two separate conductive traces being individually selectable by control circuity (Staunton doesn’t explicitly teach individual selectability.  However, as mentioned in office action of 11/30/20, Jung is considered to teach that the conductive traces or electrode pads in the individual bard structure can be configured such that they each detect or transmit electrical stimuli independently from one another; see at least ¶36.  That which allows such independent control in Jung is considered to be control circuitry.  Such traces being independently selectable from each other, as in Jung, would have been obvious to use with Staunton since it would merely the predictable result of allowing for more control of the stimulation process.) 
wherein the conductive traces are covered by the first layer or a second layer of the
substantially electrically nonconductive material and
wherein the first layer or the second layer of the substantially electrically nonconductive
material includes a plurality of second openings to expose ends of the conductive traces for
connection to the control circuitry via a baseplate. ( second openings that expose the ends of the conductive traces are considered to be taught in at least ¶75 of Staunton which teaches that  terminals are used to connect conductive traces to circuit components.  The circuit components, as explained in ¶73, establish the electrode to supply connections.  There has to be openings in the traces, or it is obvious to have such openings, so that the conductive traces can electrically connect with the circuit components.  The baseplate is not considered to have positive status in the claim. )


Claim 19 (previously presented): The device of claim 15, wherein the first layer is constructed from at least one of parylene-A, parylene-C, parylene-AM, parylene-F, parylene-N, and parylene-D. (Staunton teaches the use of the well known material parylene-c; see at least ¶88,89,96,100)

Claim 20 (previously presented): The device of claim 18, wherein the second layer is constructed from at least one of parylene-A, parylene-C, parylene-AM, parylene-F, parylene-N, and parylene-D. (Staunton teaches the use of the well known material parylene-c; see at least ¶88,89,96,100)


Claim 29 (previously presented): The device of claim 28, wherein the second layer includes at least one of parylene-A, parylene-C, parylene-AM, parylene-F, parylene-N, and parylene-D. (Staunton teaches the use of the well known material parylene-c; see at least ¶88,89,96,100)


Claim 30 (previously presented): The device of claim 25, wherein the first layer includes at least one of parylene-A, parylene-C, parylene-AM, parylene-F, parylene-N, and parylene-D. (Staunton teaches the use of the well known material parylene-c; see at least ¶88,89,96,100)


Re dependent claims 16,17,18,21,23,24,26,27,28,31,33,34 see office action of 8/15/19.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15-21,23-31,33,34  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,805,542 in view of Staunton et al (WO 2009/111142). 
Claims 15-34 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -21 of U.S. Patent No, 8,805,542, Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the present application is an obvious broadening over at least one claim of the ’542 patent. For example, see at least claims 1,12 and 17 of the '542 patent. Further, see at least claim 2 of the ‘542 patent which teaches that different electrical stimuli can be conducted, thus implying that the traces are individually selectable.  Further, as mentioned supra, Staunton is considered to teach second openings such that the traces can electrically connect to the control circuity, see at least ¶73,75.  Openings are considered to be present/obvious in order to allow for connection to terminals 390, as taught in ¶75.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott M. Getzow/Primary Examiner, Art Unit 3792